Citation Nr: 1633065	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-32 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  

These matters come before the Board of Veterans' Appeals (Board)  on appeal from the August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This matter was previously before the Board in March 2014 at which time it was remanded for additional development.  It is now returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of sleep impairment, nightmares, occasional panic attacks, mild memory impairment, social isolation and withdrawal, avoidant behavior, irritability, and difficulty in establishing and maintaining effective work and social relationships; those manifestations overall are indicative of moderate, but not serious or total impairment in occupational and social functioning.  

2.  The Veteran is currently service connected for coronary artery disease, status post stenting in 2006, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; diabetes mellitus type II with peripheral neuropathy of the upper extremities and erectile dysfunction, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; left lower extremity diabetic peripheral neuropathy, evaluated as 10 percent disabling; right lower extremity diabetic peripheral neuropathy, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 0 percent disabling.  His combined service-connected disability rating is 90 percent.

3.  Resolving all doubt in the Veteran's favor, his service-connected disabilities were of such severity so as to preclude substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 50 percent, for the Veteran's PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Because the Board is granting the TDIU portion of the Veteran's appeal, that entire benefit, in essence, is being awarded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With regard to the Veteran's PTSD claim, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records, as well as the Veteran's treatment records generated at the Social Security Administration (SSA) have been retrieved and associated with the claims file.  In addition, VA afforded the Veteran VA examinations in connection to his PTSD claim in June 2008 and June 2014.  

Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on mental status evaluations of the Veteran, as well as the Veteran's reported history and symptomatology.  Both examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination reports along with his VA and private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2015).  Indeed, there is no objective evidence indicating that there has been a material change in the severity of his service-connected psychiatric disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  Accordingly, the requirements of the March 2014 remand were ultimately met.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Analysis

I.  Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

Turning to the rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.  

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. See Id.  

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130. 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, most of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  

The record includes VA examination reports, VA outpatient treatment records, a letter from the Veteran's clinical psychologist, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.  

In a May 2008 letter, the Veteran's clinical psychologist, C.B., Psy. D., wrote that the Veteran had been referred to her for PTSD treatment in March 2008, and that the Veteran suffered daily recollections of Vietnam, emotional detachment, disturbed sleep with nightmares, irritability, hypervigilance, difficulty concentrating, survivor guilt, and an exaggerated startle response.  Dr. B. went on to describe some of the Veteran's in-service experiences, noting that he served in Vietnam for a period of time and participated in search and destroy operations on free fire zones.  Dr. B. further noted that the Veteran and others would be dropped off by landing craft, and at times he volunteered to "walk point" during his first three months.  The Veteran stated that nine out of ten times, they would engage in a fire fight, and he was unsure of how many enemies he killed.  

After describing the Veteran's in-service experiences, Dr. B. observed that the Veteran stopped making friends, learned to remain emotionally distant from others, and would drink in an attempt to stop thinking and feeling.  According to the Veteran, after returning home, his family was happy to see him but could tell that something was not right because he was like awake most nights.  Several months after his discharge from service, the Veteran got a job working at an auto body shop, a field he remained employed in for 38 years.  At times he had problems with his bosses and customers, and when he became manager he threw a couple customers out of his shop.  The Veteran subsequently became a heavy drinker and got into a couple of bar fights.  He was married at the age of 21 and divorced five years later when he learned that his wife had cheated on him.  The Veteran described his second marriage as a better one, and he added that he learned to cut back on his drinking five years prior due to his wife's insistence.  The Veteran reported that he had two children from his first marriage, and he had a difficult time tolerating them when they were children because they got on his nerves, a fact that causes him a great deal of distress currently.  He has had few friends as an adult, and his day-to-day routine consists of going to work and returning home.  

Upon evaluating the Veteran's mental status, Dr. B. noted that the Veteran appeared to be functioning in the average intelligence range, and his grooming and hygiene were good.  He presented with a "florid complexion and rheumy eyes" and his long-term memory, concentration and short-term memory were impaired.  In addition, the Veteran's judgment and insight were fair to poor, and he was fully oriented with no signs of a thought disorder.  Based on his discussion with, and evaluation of the Veteran, Dr. B. determined that the Veteran had been experiencing psychological distress resulting from traumas he endured for forty years.  Based on her evaluation of the Veteran, Dr. B. diagnosed the Veteran with having PTSD that was chronic, moderate to severe, with features of depression.  According to Dr. B., the Veteran was experiencing ongoing PTSD symptoms as a result of his military service in Vietnam.  He also assigned the Veteran a GAF score of 47.  

The Veteran was afforded a VA psychiatric examination in June 2008, at which time he explained that he was currently married, and had been married to his second wife for twenty-five years.  The Veteran stated that he had grown children from this marriage, as well as two children from his previous marriage.  He (the Veteran) described his marriage as "all right" and further described his relationship with his second set of children as good.  According to the Veteran, he had very few friends except for two childhood friends with whom he had minimal contact.  His hobbies included fishing, hunting and shooting sporting clays as well as listening to all kinds of music.  The Veteran admitted to feelings of anger but denied any current violent ideation, intent or behavior.  He stated that years prior he used to blow up easily, get involved in fights and break things but he now tends to internalize his anger.  According to the Veteran, with the exception of his family, he is relatively socially isolated.  

The examiner reviewed the Veteran's military history and his reported in-service stressors.  It was noted that the Veteran participated in multiple combat operations and as many as twenty-five firefights while serving an infantryman in Vietnam.  According to the Veteran, he lost several buddies and shot an enemy combatant at close range while serving in Vietnam.  It was noted that on one occasion, the Veteran's unit was fired at by a friendly helicopter near Ple Ku, which resulted in bullet holes in his back pack, and the death of two sergeants.  On another occasion, the Veteran's unit was on patrol in the Runsack Special zone on a search and destroy mission when his commander ordered him to shoot a Viet Cong prisoner while another soldier in his unit shot an escaping prisoner.  

Upon conducting a mental status evaluation of the Veteran, the VA examiner described the Veteran's psychomotor activity as lethargic and fatigued, and his speech as coherent.  The Veteran's attitude towards the examiner was shown to be cooperative and attentive, and his affect was constricted while his mood was depressed.  The Veteran was oriented to person, place and time, and his thought process and content were otherwise unremarkable.  The Veteran reported to get five to seven hours of sleep a night and added that he had trouble staying asleep.  According to the examiner, the Veteran did not exhibit any inappropriate, obsessive or ritualistic behavior and although he reported to experience occasional panic attacks, he denied experiencing any homicidal or suicidal thoughts.  It was further noted that the Veteran had good impulse control, and although he had exhibited episodes of violence in the past, wherein he became easily enraged, got into fights and threw things, he had not experienced an episode similar to this in recent years.  The Veteran denied any problems performing his activities of daily living, and his remote and recent memory was shown to be normal, while his immediate memory was mildly impaired.  

The examiner noted that the Veteran reported to experience recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions of his in-service stressors.  In addition, the Veteran reported to have recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran also displayed efforts to avoid thoughts, feelings, or conversations associated with the traumatic in-service event, as well as activities, places, or people that aroused recollections of the traumatic event.  In addition, the Veteran exhibited feelings of detachment or estrangement from others, a restricted range of affect, and persistent symptoms of increased arousal, to include difficulty falling or staying asleep, and periods of irritability or outbursts of anger.  

When asked whether the psychiatric disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning, the examiner responded that it was.  The Veteran's symptoms were described as chronic and mild to moderate in severity.  During the examination, the Veteran described symptoms of social withdrawal, poor sociability, and avoidance of stores, restaurant, and crowded areas due to safety concerns.  According to the Veteran, he usually has to have an escape route in any situation, and has nightmares of combat once every couple of months.  In addition, the Veteran reported intrusive thoughts about Vietnam on a weekly basis, and noted that certain psychological stimuli, to include helicopter sounds, loud noises, and gunpowder smells, tend to trigger intrusive memories of the traumatic in-service events.  In addition, the Veteran reported symptoms of depression, a history of suicidal ideation, as well as a history of rage and fighting.  Finally, the Veteran denied any hallucinations or compulsive rituals, and reported to drink six beers a day, and smoke two packs of cigarettes on a day-to-day basis.  After conducting a mental status evaluation of the Veteran as well as several psychometric assessment tests, the VA examiner determined that the data was reflective of mild PTSD symptoms, and was consistent with a diagnosis of mild PTSD.  The examiner also assigned the Veteran a GAF score of 60.  

According to the examiner, the Veteran had exposure to severe combat experiences during his eleven month deployment in Vietnam, and his PTSD symptoms were more likely than not caused by his combat experiences.  The examiner also found that the Veteran's PTSD contributed to his distrustful nature and relative social isolation.  In addition, the examiner determined that the Veteran's PTSD caused him to experience symptoms of social anxiety and his alcohol dependence exacerbated his emotional lability and PTSD symptoms.  When asked whether the Veteran had total occupational and social impairment as a result of his PTSD signs and symptoms, the examiner responded that there was not.  The examiner did find that the Veteran's PTSD caused the Veteran to be distrustful of others and to experience feelings of vulnerability that impaired his social functioning and employability to a mild extent.  

VA treatment records dated in August 2011 reflect the Veteran's ongoing diagnosis of PTSD.  During this treatment session, the Veteran stated that he was sad but not depressed or suicidal.  He also declined a referral for psychiatric medication or therapy.  

The Veteran was afforded a more recent VA psychiatric examination in June 2014, during which time it was noted that he had been diagnosed with having PTSD, and no other mental disorder.  During the examination, it was noted that the Veteran was still married to his wife of thirty-five years and he had three children with her, as well as two children from his prior marriage.  Although the Veteran lived with his wife, he had currently moved in with his son who had been involved in a serious car accident.  According to the Veteran, he helps his son around the house, cooks his meals, and takes him to his doctor's appointments.  The Veteran also reported to help take care of the two young grandchildren.  The Veteran stated that he visits his wife every few months and his daughter who suffers from heart problems currently lives with his wife.  

With respect to his occupational history, the Veteran stated that he last worked in 2008.  According to the Veteran, he did some side work for family members, but he is unable to perform many of the physical tasks he was once accustomed to.  He also noted that there was a time when he could work around a substantial level of noise but since he had been away from constant noise, he was more jumpy.  According to the Veteran, his temper and mood are fine when he is around his son and other adults, but he is irritable with his grandchildren, and he tends to "blow up" at them a great deal.  The Veteran also reported to be a light sleeper, adding that he sleeps four to six hours a night, and tends to awaken easily.  In addition, the Veteran reported to have nightmares once or twice on a monthly basis.  The Veteran denied any significant problems related to his PTSD.  He noted that he had been attending a PTSD group, but had stopped since moving in with his son.  With respect to his current mood, the Veteran stated that he tries to keep a positive outlook, but he does become depressed infrequently.  According to the Veteran, he will never be able to do the things he used to do, such as physical work around cars, painting, fishing and hunting.  The Veteran denied experiencing any suicidal thoughts during the past year, and commented that helping care for his son helped keep his mood positive.  He did report feelings of frustration over his breathing difficulties.  The Veteran described his appetite as poor, and noted that he eats two meals daily.  

Upon evaluating the Veteran, the examiner described his concentration and communication as good, and after interviewing the Veteran, the VA examiner determined that the Veteran met the requisite PTSD Diagnostic criteria, and that his PTSD symptoms caused clinically significant distress or impairment in his social, occupational, or other important areas of functioning.  According to the examiner, the Veteran's PTSD was manifested by a depressed mood, suspiciousness, chronic sleep impairment, and mild memory loss.  The examiner described the Veteran's behavior as pleasant and cooperative and noted that although his mood was dysthymic, he exhibited a stable and calm mood overall.  When asked whether the Veteran had any other symptoms attributable to PTSD, the examiner indicated that he did not.  According to the examiner, the Veteran still has some mild symptoms of PTSD, but he has been preoccupied with helping to care for his adult son and his two young grandchildren while his son recovers from a severe accident.  Based on her discussion with, as well as her evaluation of the Veteran, the examiner determined that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functions satisfactorily with normal routine behavior, self-care and conversation.  The examiner further found that the Veteran's PTSD did not prevent him from working, "as he struggles with numerous medical problems which are affecting his ability [to] function in a work setting."  According to the examiner, although the Veteran may be unemployable, this was not a result of his mental condition.  

Applying the psychiatric symptomatology to the rating criteria noted above, the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 50 percent evaluation contemplates, based on the VA treatment records, and the VA examinations of record, the Veteran's pattern of symptomatology and manifestations are productive of no more than occupational and social impairment with reduced reliability and productivity consistent with a 50 percent rating.  Indeed, the Veteran has reported and/or exhibited symptoms of irritability, a depressed mood, a socially isolative nature, avoidant behavior, mild memory impairment, difficulty staying asleep, anger, and occasional panic attacks.  Upon evaluating the Veteran, the June 2008 VA examiner characterized his speech as coherent, and his attitude as cooperative and attentive.  The Veteran's thought process was also deemed unremarkable, and he exhibited normal judgment and average intelligence on mental examination.  During the evaluation, the Veteran admitted to bouts of anger and having a volatile temperament years prior, but he denied any current violent ideation, intent or behavior, commenting that he tends to internalize his anger now.  Based on her evaluation of the Veteran's mental status, the VA examiner characterized the Veteran's PTSD symptoms as mild to moderate in severity.  

At the June 2014 VA examination, the Veteran denied any significant problems as a result of his PTSD.  The examiner described the Veteran as pleasant, cooperative, stable and calm, and characterized his PTSD symptoms as mild, adding that the Veteran was currently preoccupied with helping care for his adult son and two young grandchildren.  Indeed, the Board finds that the Veteran's PTSD symptoms are more commensurate with the symptoms associated with the 50 percent disability rating.  In this regard, the evidence does not reflect that the Veteran has occupational and social impairment with deficiencies in most areas.  The record establishes that the Veteran has maintained steady relationships with his family members, and has been married to his second wife for thirty-five years.  Furthermore, the more recent VA examination report reflects some improvement in the Veteran's PTSD symptoms.  In this regard, the Veteran reported to maintain a positive outlook despite occasional symptoms of depression, and he denied any suicidal thoughts throughout the past year.  It appears that living with his son and helping him through his recovery process since his accident has helped keep the Veteran occupied, and has helped him maintain a positive outlook.  In addition, the record reflects that Veteran has required no regular outpatient psychiatric treatment or hospitalizations throughout the years.  While the Board does not discount the effect of PTSD on the Veteran's daily life, the evidence suggests that his symptoms in general are under control and that he functions fairly well.  

Likewise, as detailed, the June 2008 VA examiner assigned the Veteran a GAF score of 60, respectively, denoting mild to moderate symptoms.  The Board acknowledges that Dr. B. assigned the Veteran a GAF score of 47 in the May 2008 letter.  However, GAF scores are just one component of the Veteran's disability picture, and there is no set 'formula' followed in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores, when rendering its determination.  Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 492, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  

The Board acknowledges the Veteran's assertions that he has not been able to obtain and maintain employment since 2008 as a result of his service-connected psychiatric disorder.  However, at the June 2008 VA examination, the Veteran attributed his inability to work to his chronic obstructive pulmonary disorder (COPD), and at the June 2014 VA examination, the VA examiner determined that the Veteran's inability to work was attributed to numerous medical problems other than his mental condition.  Although the Veteran's former employer at the auto body repair shop submitted a statement attesting to the difficulties the Veteran faced dealing with customers and some of his former co-workers, and noted that the Veteran's "people skills" left a lot to be desired, he continually reiterated that the Veteran was very talented and skilled when it came to working with automobiles, repairing damaged vehicles, and handling the technical aspects of the job.  As such, although the symptoms attributed to the Veteran's PTSD affected his ability to conduct certain duties associated with this position, he was still able to carry out the more crucial tasks and duties related to this position in a successful manner for nearly forty years.  Indeed, despite his PTSD symptoms, it appears that the Veteran maintained a positive and steadfast relationship with his former employer up until the business was sold to another owner.  Also, while the Veteran admitted to bouts of anger, and blowing up on occasion at his grandchildren, he reported to have good control over his temper when around other adults.  Indeed, the more recent VA treatment records are negative for any episodes of violence, or suicidal or homicidal ideation or intent.  Therefore, his ability to adapt to stressful circumstances, and his maintenance of relationships and activities under these circumstances is not consistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 70 percent disability rating which requires symptoms at a level of disability equivalent to deficiencies in most areas.  

Based on the foregoing, the Board does not find that the Veteran's PTSD has had a more severe impact on his occupational and social functioning than that contemplated by the 50 percent rating, and entitlement to a rating in excess of 50 percent is therefore not warranted.  See Fenderson, supra.  In finding that an evaluation greater than that currently assigned is not warranted during the relevant time period, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an increased rating at any point during the claim period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2015); see Fenderson, supra.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the rating assigned herein is provided for certain manifestations of the service-connected PTSD, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his PTSD is manifested by irritability, occasional panic attacks, a depressed mood, an exaggerated startle response, intrusive thoughts, social isolation, outbursts of anger, and avoidant behavior.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  




II.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The analysis now turns to "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  A layperson is competent to testify in regard to the onset and continuity of symptomatology; however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  He is currently service connected for coronary artery disease, status post stenting in 2006, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; diabetes mellitus type II with peripheral neuropathy of the upper extremities and erectile dysfunction, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; left lower extremity diabetic peripheral neuropathy, evaluated as 10 percent disabling; right lower extremity diabetic peripheral neuropathy, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 0 percent disabling.  His combined service-connected disability rating is 90 percent.

In a VA Form 21-8940 completed by the Veteran in September 2013, he reported that he had worked at an auto body repair shop for thirty-eight years doing auto body and collision repair work.  He indicated that he last worked in 2005 and that he stopped working as a result of his PTSD.  He further indicated that he had completed four years of high school.  At the June 2008 VA examination, the Veteran reported that prior to entering the military, he worked in a leather goods factory and a warehouse.  He also stated that he worked for the Los Angeles County Fire Department as a firefighter.  

An August 2007 SSA disability determination found the Veteran to be disabled due to multiple conditions, including his disease of aortic valve and COPD.

In the May 2008 letter, Dr. B. noted that following his military service, the Veteran obtained employment at an auto body shop, a field in which he worked for thirty-eight years.  According to Dr. B., the Veteran had problems with his bosses and customers at times, and when he was a manager he threw a couple of customers out of the shop.  

At the June 2008 VA examination, the Veteran stated that he was not currently employed, although he was not retired either.  According to the Veteran, he used to work as an auto body repairman, and he had been unemployed for one to two years; he attributed his unemployment to his COPD.  With regard to the effect of his PTSD on his occupational and social functioning, the examiner found that the Veteran's PTSD signs and symptoms did not result in total occupational and social impairment.  The examiner also found that the Veteran's PTSD did not result in deficiencies in his judgment, thinking, family relations, work, mood or school.  According to the examiner, the Veteran's PTSD did result in reduced reliability and productivity due to the fact that it caused him to feel distrustful of others and it caused a feeling of vulnerability that impaired his social functioning and employability to a mild extent.  

According to the June 2014 VA examiner, it did not appear that the Veteran's PTSD prevented him from working given that he struggled with numerous medical problems which affected his ability to function in a work setting.  The examiner determined that while the Veteran may be unemployable at this point, "it [was] not due to his mental condition."  

The Veteran was subsequently afforded a VA examination in connection to his service-connected heart condition in December 2014.  After reviewing the Veteran's medical history and evaluating his current heart condition, the examiner determined that the Veteran had been diagnosed with having acute, subacute, or old myocardial infarction and coronary artery disease.  When asked whether the Veteran's heart condition impacts his ability to work, the examiner responded that it did not.  According to the examiner, the Veteran's COPD was a limiting factor when it came to his ability to perform physical labor type work.  The examiner further determined that the Veteran could perform sedentary type work as far as his heart was concerned.  

At the September 2015 VA examination in connection to his service-connected diabetes, when asked whether the Veteran's diabetes and complications of his diabetes impact his ability to work, the VA examiner marked that it did and noted that the Veteran was mildly limited when it came to prolonged standing and walking on uneven terrain.  However, it was noted that the Veteran could perform general activities without significant restrictions.  The examiner further found that the Veteran was functionally impaired when it came to pushing, pulling, lifting and carrying items, as well as when it came to anything that required overhead lifting.  The examiner further noted that the Veteran had limitations when it came to prolonged standing and walking on uneven terrain, an activity which required that he alternate between sitting and standing; bending and stooping; crouching, crawling and kneeling; and fine and gross manipulation of the hands.  However, the examiner again found that the Veteran could perform general activities without significant restrictions.  With respect to his diabetic peripheral neuropathy, the examiner found that this disorder did impact the Veteran's ability to work, and commented that the Veteran had limitations when it came to prolonged standing and walking on uneven terrain, which required that he alternate between sitting and standing, bending and stooping, and crouching, crawling and kneeling.  The examiner further noted that the Veteran was functionally impaired when it came to activities that involved pushing, pulling, lifting and carrying, as well as any overhead lifting.  

The Board acknowledges that the Veteran's non service-connected COPD contributed in large part to his unemployability.  However, the Veteran is receiving SSA disability benefits, in part, as a result of his service-connected heart disability.  As noted by the December 2014 VA examiner, the Veteran is limited to sedentary work as a result of his service-connected heart condition.  In light of the fact that the Veteran has a high school degree, and did not pursue any advanced academic or vocational training beyond high school, and given that his post-service occupational history predominantly consisted of working at an auto body repair shop for thirty-eight years after service - a job that involved a great deal of physical labor, it does not appear from the record that the Veteran has the sufficient education and experience necessary to obtain sedentary work.  Furthermore, although the September 2015 VA examiner found that the Veteran could perform general activities without significant restrictions, the record reflects that the Veteran's diabetes and diabetic peripheral neuropathy did impact his ability to work, and that the Veteran experienced significant functional impairment when it came to activities that were physical in nature as a result these disabilities.  As such, the Board finds the evidence is at least in equipoise regarding whether the Veteran is unemployable due to his service-connected disabilities.  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, he is entitled to a TDIU rating since the time he met the schedular criteria for a TDIU.  









(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  

Entitlement to a TDIU is allowed, subject to the regulations governing the award of monetary benefits.  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


